Citation Nr: 1338715	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  13-06 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for tinnitus.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 until January 1956.  

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for tinnitus and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied a service connection claim for tinnitus based on the finding that medical evidence did not demonstrate a nexus between the Veteran's current tinnitus and his active service; the Veteran did not perfect an appeal of that decision within one year of being notified, and the decision became final.

2.  Evidence received since that August 2005 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  

3.  In an August 2005 rating decision, the RO denied a service connection claim for bilateral hearing loss based on the finding that medical evidence did not demonstrate a nexus between the Veteran's current hearing loss and his active service; the Veteran did not perfect an appeal of that decision within one year of being notified, and the decision became final.  

4.  Evidence received since that August 2005 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The August 2005 rating decision, which denied the Veteran's claim of entitlement to service connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).   

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002);            38 C.F.R. § 3.156 (2013).  

3.  The August 2005 rating decision, which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).   

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  



(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to a claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

The Board finds sufficient evidence to reopen the Veteran's claims for tinnitus and bilateral hearing loss.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  New and Material 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 .

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a) . New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510   (1992).

The Veteran initially filed a claim of entitlement to service connection for tinnitus and bilateral hearing loss in November 2004.  An August 2005 rating decision denied both claims.  Referencing the findings of a June 2005 VA examination, the RO determined that there was no nexus between the Veteran's current hearing and tinnitus disorders and his active service.  The Veteran did not appeal his claims for service connection, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision on tinnitus and bilateral hearing loss became final one year later.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2013).  

The evidence added to the record since the last final denial includes private treatment records and lay statements from the Veteran and his wife.  Significantly, the Veteran's wife states that she has personal knowledge of the Veteran's tinnitus beginning in 1957, one year after the Veteran's discharge.  She essentially recalls his complaints of tinnitus at that time.  The Board finds that this evidence is new in that it was not associated with the claims folder prior to the March 2010 rating decision.  The evidence is material because it relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  The statement from the Veteran's wife is evidence that the Veteran experienced problems with his hearing (such as tinnitus) shortly after his discharge and is presumed to be credible for purposes of reopening the claim.  Therefore, his tinnitus and bilateral hearing loss claims will be reopened.  



ORDER

  New and material evidence to reopen a claim of entitlement to service connection for tinnitus has been received; to this extent, the appeal is granted.  

  New and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss has been received, to this extent, the appeal is granted.  


REMAND

The Veteran contends that he experiences tinnitus and bilateral hearing loss as a result of in-service noise exposure.  His military occupational specialty (MOS) was a cannoneer.  He states that he initially experienced and saw a medic for temporary tinnitus and bilateral hearing loss during service after loading anti-aircraft guns and firing 50-caliber machine guns.  His wife recalls him having problems with tinnitus since they met in 1957.  The Board notes that the Veteran's service treatment records have been determined to be missing.  

Private treatment records dated in October 1998, October 2000, November 2004, and April 2008 indicate that the Veteran has been diagnosed with bilateral sensorineural hearing loss.  None of these records includes an opinion on the nexus between the Veteran's hearing disorders and his active service.  

The record includes the report a June 2005 VA examination wherein it was determined that it was less likely than not that the Veteran's hearing loss and tinnitus were related to his active service.  Much of this negative opinion appears to have been based on the lack of service treatment records and the Veteran's delay in initially filing a claim for benefits.  The Board emphasizes that the service treatment records were destroyed in a fire at the National Personnel Records Center and their absence should not be used as evidence against the Veteran's claim.  The examiner also referred to the Veteran's post-service history of noise exposure, i.e., driving a truck and being a deer hunter.  However, there was no consideration given to the Veteran's competent lay history/statements with respect to experiencing hearing loss and tinnitus since service or his well-documented in-service history of noise exposure as a cannoneer.     

The Board notes that a second examination was scheduled for January 2010, and that the Veteran failed to report.  However, in a statement received in May 2010, the Veteran explained that he had not received notice of the examination because he was out of state.  He asked that the examination be rescheduled.  Such was never done.

VA has a duty to ensure that any examination or VA opinion it provides is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, an addendum opinion is necessary in order to render a fully informed decision.  38 U.S.C.A. § 5103A (d); Barr, supra.  In rendering such opinion, the examiner should specifically consider the lay statements regarding service incurrence including his documented noise exposure and continuity of symptomatology.

The claims file reflects that the Veteran has received medical treatment from the Tampa VA Medical Center (VAMC).  However, as the claims file only includes treatment records from this facility dated up to April 2009, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should obtain and associate with the claims file all outstanding VA records.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any additional relevant medical evidence that may have come into existence since the April 2009 VA treatment record.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed bilateral hearing loss and tinnitus.  All necessary tests and studies shall be conducted, and the claims file should be made available to the examiner for review in conjunction with the examination.  The examiner shall opine:

a) whether it is at least as likely as not (i.e., a probability of 50 percent or more) that bilateral hearing loss was incurred in or as a result of noise exposure during active duty service;

b) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus had its onset in service or is otherwise etiologically related to his active service, to include in-service noise exposure.  

The examiner is advised to accept that the Veteran's in-service history of noise exposure.  Due consideration should also be given to the lay statements from the Veteran and his wife concerning the initial onset of his hearing loss and tinnitus.  The absence of service treatment records should not be treated as negative evidence.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


